Citation Nr: 1140666	
Decision Date: 11/02/11    Archive Date: 11/16/11	

DOCKET NO.  08-35 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, claimed as depression, secondary to service-connected left ankle disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased evaluation for postoperative status, residuals of left ankle sprain, currently rated as 30 percent disabling.

4.  Entitlement to an increased evaluation for scarring of the left ankle, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from September 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Denver, Colorado, that denied entitlement to the benefits sought.  The Buffalo, New York RO otherwise now has jurisdiction of the claims file.

The matter is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he is entitled to service connection for a psychiatric disorder, however classified, and for increased disability evaluations for his problems with his left ankle.  The Board believes that one more attempt at evidentiary development is in order before final review.

A review of the record reveals that in February 2010 an accredited service representative with the Colorado Division of Veterans Affairs notified VA that the organization was revoking its power of attorney with the Veteran because he had moved to New York State and there was no information on the Veteran in any of their files.  It is unclear whether the Veteran was ever notified of this change in representation.  Communications have since been sent to the Veteran at a Post Office Box in Port Crane, New York and there is no indication that any of the communications have been returned as undeliverable or to an incorrect address.

The Veteran was scheduled for a joints and scars examination by the Buffalo RO in August 2010, but for whatever reason failed to report.  Additionally, the record reflects he was scheduled for a hearing before a Veterans Law Judge on Thursday, May 12, 2011, but again, for whatever reason, he failed to report.  The notation was again sent to the Post Office Box in Port Crane, New York, and was not returned as undeliverable.  However, in a communication dated in September 2010, the Veteran stated that "I have been very sick and this is why I haven't wrote (sic) this letter."  He remarked that he wanted to know "why I didn't get a letter back in Aug.  I would never miss something like that.  Again I never got a letter or anything."  This appears to be a reference to his missing the examination.

The pertinent medical evidence of record includes a VA nursing note dated in July 2010 at which time it was noted the Veteran was apprised of renewal of his medication of Oxycodone by telephone.  Prior to that time, the Veteran was seen at a VA outpatient facility in February 2010 for a follow up for chronic pain involving the left foot.  The Veteran complained that the pain "does increase."  The Oxycodone seemed to help alleviate that, but he stated his symptoms were not improving.  However, it was remarked that at the present time he did not feel that any further follow up treatment would be helpful.  

The Veteran has not been accorded a rating examination by VA with regard to the left ankle for a number of years.  As noted above, this is not entirely VA's fault.  Nevertheless, the Board believes that the Veteran should be given one more opportunity to appear for an examination of the left ankle and of his psychiatric status.

Accordingly, the case is REMANDED to the RO for the following:

1.  VA should contact the Veteran and obtain the names and addresses of all medical care providers, both VA and non-VA, with regard to post service treatment and evaluation of his psychiatric disability and for his left ankle disability.  After he has signed any appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure such records should be documented in the file.  If VA cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should also be contacted and made aware that he has the right to representation with regard to his appeals.  The Colorado Division of Veterans Affairs revoked its power of attorney with him because of his move to New York, but there is no indication that he has appointed any representative since relocating to New York.

3.  VA should schedule the Veteran for an examination by an examiner knowledgeable in orthopedics for the purpose of determining the current nature and extent of impairment attributable to his service-connected left ankle disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies and tests are to be accomplished, to include X-ray studies, as deemed necessary by the examiner.  After review of examination findings and the entire evidence of record, the examiner should express an opinion as to the degree of impairment attributable to the left ankle sprain residuals and scarring.  The scar or scars should be measured to the extent possible.  The examiner should also address the degree of functional impairment associated with the service-connected disabilities.

4.  With regard to the Veteran's psychiatric status, he should be asked to provide more specific information with regard to any claimed stressful experiences he had while in the military.  He should provide specific information with regard to names, dates, and places regarding specific events of a stressful nature that took place while he was on active duty.  Any information obtained should be associated with the claims file.

5.  Thereafter, the Veteran should be accorded an examination by an examiner knowledgeable in psychiatry for the purpose of determining whether it is at least as likely as not (that is, probability greater than 50 percent) that any current psychiatric disorder, to include PTSD, had its origin in service or is in any way related to the Veteran's active service or to a service-connected disability.  The complete rationale for any opinion expressed must be provided.  The examiner must then express an opinion as to whether the Veteran meets the criteria for PTSD.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and he or she discuss why such an opinion is not possible.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought are not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case and be afforded the appropriate period of time in which to respond.  

Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA, but he is to be apprised as to the importance of appearing for any scheduled examination and providing more specific information with regard to his experiences in the military.  Failure to do so without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





